

116 HR 7046 IH: To amend the Bank Holding Company Act of 1956 to place certain limitations on commodity ownership and to repeal the merchant banking authority, and for other purposes.
U.S. House of Representatives
2020-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7046IN THE HOUSE OF REPRESENTATIVESMay 28, 2020Mr. Casten of Illinois introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Bank Holding Company Act of 1956 to place certain limitations on commodity ownership and to repeal the merchant banking authority, and for other purposes.1.Limitations on commodity ownership and repeal of the merchant banking authority(a)In generalSection 4 of the Bank Holding Company Act of 1956 (12 U.S.C. 1843) is amended—(1)in subsection (k)—(A)in paragraph (1), by striking (by regulation or order) and inserting , by regulation;(B)in paragraph (2)—(i)in the heading, by striking secretary of the treasury and inserting Secretary of the Treasury and the Federal Deposit Insurance Corporation; and(ii)by adding at the end the following:(C)Joint determination with the Federal Deposit Insurance CorporationFor purposes of paragraph (1), the Board may only make a determination that an activity is complementary to a financial activity and does not pose a substantial risk to the safety or soundness of depository institutions or the financial system generally, if such determination is made jointly, by rule, with the Federal Deposit Insurance Corporation.;(C)in paragraph (4)—(i)by striking subparagraph (H); and(ii)by redesignating subparagraph (I) as subparagraph (H); and(D)by striking paragraph (7);(2)in subsection (l)—(A)in paragraph (1), by striking subsection (k), (n), or (o) each place such term appears and inserting subsection (k) or (n); and(B)in paragraph (2)(B), by striking subparagraph (H) or (I) and inserting subparagraph (H);(3)in subsection (m)(1)(A), by striking subsection (k), (n), or (o) and inserting subsection (k) or (n);(4)in subsection (n)(5), by striking subparagraph (H) or (I) each place such term appears and inserting subparagraph (H); and(5)by striking subsection (o).(b)Conforming amendmentSection 3(a)(4)(B)(vi) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(4)(B)(vi)) is amended by striking other than and all that follows through the end and inserting other than a registered broker or dealer..(c)RulemakingThe Board of Governors of the Federal Reserve System shall—(1)issue rules to carry out the amendments made by this section; and(2)provide for an appropriate transition period before persons are required to comply with the amendments made by this section, including allowing for the divestment of shares, assets, and ownership interests affected by such amendments.2.Finalization of proposed financial holding company rule(a)In generalThe proposed financial holding company rule of the Board of Governors of the Federal Reserve System shall have the force and effect of law.(b)DefinitionIn this section, the term proposed financial holding company rule means the proposed rule of the Board of Governors of the Federal Reserve System titled Regulations Q and Y; Risk-Based Capital and Other Regulatory Requirements for Activities of Financial Holding Companies Related to Physical Commodities and Risk-Based Capital Requirements for Merchant Banking Investments (81 Fed. Reg. 67220; published September 30, 2016). 